—In two related actions to recover damages for breach of contract, Ellen Deutsch, a defendant in both Actions, appeals from an order of the Supreme Court, Nassau County (Parga, J.), entered April 12, 2000, which denied her motion to consolidate Action No. 1 with Action No. 2.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court providently exercised its discretion in denying the motion to consolidate. Although there are some common issues of law and fact, the actions arise out of different transactions and different claims by the respective plaintiffs (see, CPLR 602 [a]; D'Abreau v American Bankers Ins. Co., 261 AD2d 501; Stephens v Allstate Ins. Co., 185 AD2d 338). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.